                Case 20-10566-MFW              Doc 128       Filed 03/25/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

BLUESTEM BRANDS, INC., et al., 1                             Case No. 20-10566-MFW

                          Debtors.                           Jointly Administered


                           NOTICE OF APPEARANCE AND
                    REQUEST FOR SERVICE OF NOTICES AND PAPERS

                 PLEASE TAKE NOTICE that Watchell, Lipton, Rosen & Katz and Morris,

Nichols, Arsht & Tunnell LLP hereby enter their appearance (the “Notice of Appearance”) in the

above-captioned cases (the “Chapter 11 Cases”) as counsel to Santander Consumer USA Inc.

(“Santander”), pursuant to section 1109(b) of title 11 of the United States Code, rules 2002,

3017(a), 9007, and 9010 of the Federal Rules of Bankruptcy Procedure (as amended, the

“Bankruptcy Rules”), and rule 2002-1(d) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, and request that

copies of any and all notices and papers filed or entered in these cases be given to and served

upon the following:




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC
(1670); Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s
& Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823); Orchard
Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency, LLC (8855);
Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above Debtors is 7075
Flying Cloud Drive, Eden Prairie, Minnesota 55344.
              Case 20-10566-MFW           Doc 128     Filed 03/25/20      Page 2 of 3




WATCHELL, LIPTON, ROSEN & KATZ                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Richard G. Mason (pro hac vice pending)             Derek C. Abbott (No. 3376)
Amy R. Wolf (pro hac vice pending)                  1201 N. Market St., 16th Floor
David E. White (pro hac vice pending)               Wilmington, DE 19899-1347
51 West 52nd Street                                 Telephone: (302) 658-9200
New York, NY 10019                                  Facsimile: (302) 658-3989
Telephone: (212) 403-1000                           Email: dabbott@mnat.com
Facsimile: (212) 237-0100
Email: ARWolf@wlrk.com
       RGMason@wlrk.com
       DEWhite@wlrk.com

               PLEASE TAKE FURTHER NOTICE that this constitutes not only a request

for service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, a request for service of all orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

telephone, facsimile transmission, telegraph, telex, or otherwise, (1) affects or seeks to affect in

any way any rights or interests of any creditor or party in interest in these cases, with respect to

(a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

proceedings, whether currently pending or later commenced, (b) property of the Debtors’ estates,

or proceeds thereof, in which the Debtors may claim an interest, or (c) property or proceeds

thereof in the possession, custody, or control of others that the Debtors may seek to use, or (2)

requires or seeks to require any act or other conduct by a party in interest.

               PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

rights of the Santander: (1) to have an Article III judge adjudicate in the first instance any case,

proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final order or

judgment consistent with Article III of the United States Constitution; (2) to have final orders in




                                                -2-
             Case 20-10566-MFW          Doc 128        Filed 03/25/20   Page 3 of 3




a non-core case, proceeding, matter, or controversy entered only after an opportunity to object to

proposed findings of fact and conclusions of law and a de novo review by a district court judge;

(3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to have the

reference withdrawn by the United States District Court in any case, proceeding, matter, or

controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which the Santander are or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.

Dated: March 25, 2020                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                             /s/ Derek C. Abbott
                                             Derek C. Abbott (No. 3376)
                                             1201 North Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, Delaware 19899-1347
                                             Telephone: (302) 658-9200
                                             Facsimile: (302) 425-4664
                                             Email: dabbott@mnat.com
                                             – and –
                                             WATCHELL, LIPTON, ROSEN & KATZ
                                             Richard G. Mason (pro hac vice pending)
                                             Amy R. Wolf (pro hac vice pending)
                                             David E. White (pro hac vice pending)
                                             51 West 52nd Street
                                             New York, NY 10019
                                             Telephone: (212) 403-1000
                                             Facsimile: (212) 237-0100
                                             Email: ARWolf@wlrk.com
                                                    RGMason@wlrk.com
                                                    DEWhite@wlrk.com
                                             COUNSEL TO SANTANDER CONSUMER USA INC.




                                              -3-
